FILED
                     UNITED STATES COURT OF APPEALS                           MAR 26 2010

                                                                          MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                           U.S. COURT OF APPEALS




UNITED STATES OF AMERICA,                        No. 09-10120

              Plaintiff - Appellee,              D.C. No. 1:05-CR-00136-HG
                                                 District of Hawaii,
  v.                                             Honolulu

PAUL LANAKILA CAMPOS,
                                                 ORDER
              Defendant - Appellant.


Before: FARRIS, D.W. NELSON and BEA, Circuit Judges.

       The panel has unanimously voted to deny the petition for panel rehearing.

Judges Bea has voted to deny the petition for rehearing en banc, and Judges Farris

and D. Nelson so recommend.

       The suggestion for rehearing en banc has been circulated to the full court,

and no judge has requested a vote on whether to rehear the matter en banc. Fed. R.

App. P. 35(b). The petition for panel rehearing and the suggestion for rehearing en

banc are denied.

       The memorandum disposition filed on February 22, 2010 is withdrawn. The

attached memorandum disposition is filed in its place. Because the revised

memorandum disposition contains no substantive changes, no further filings will

be accepted in this closed docket. The clerk shall issue the mandate forthwith.
                                                                              FILED
                           NOT FOR PUBLICATION                                MAR 26 2010

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 09-10120

             Plaintiff - Appellee,               D.C. No. 1:05-CR-00136-HG

  v.
                                                 MEMORANDUM *
PAUL LANAKILA CAMPOS,

             Defendant - Appellant.


                   Appeal from the United States District Court
                            for the District of Hawaii
                  Helen Gillmor, Senior District Judge, Presiding

                     Argued and Submitted February 10, 2010
                               Honolulu, Hawaii

Before: FARRIS, D.W. NELSON and BEA, Circuit Judges.

       Paul Lanakila Campos (“Campos”) appeals a judgment sentencing him to

two years’ imprisonment for violation of the terms of his supervised release based

on the district court’s finding that he committed bank robbery and fourth-degree

theft. Campos contends this sentence was improperly based on the admission of



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
hearsay evidence in violation of his Fifth and Sixth Amendment rights to confront

witnesses against him at his supervised release revocation hearing.1

      We have jurisdiction under 18 U.S.C. § 3742 and 28 U.S.C. § 1291. We

review de novo whether the district court violated Campos’s constitutional rights to

confrontation and due process. United States v. Perez, 526 F.3d 543, 547 (9th Cir.

2008). Violations of such constitutional guarantees are subject to harmless error

review. Id.

      Campos had no Sixth Amendment right to confrontation at his revocation

hearing. See United States v. Hall, 419 F.3d 980, 985 (9th Cir. 2005) (rejecting the

proposition that Crawford extends the Sixth Amendment right to confrontation to

revocation hearings, because such hearings are not “criminal prosecutions” within

the meaning of the Sixth Amendment). But Campos still had a Fifth Amendment

“due process right to confront witnesses against him during his supervised release

proceedings, . . . unless the government shows good cause for not producing the

witnesses.” Id. at 986 (internal quotation marks omitted). Here, as to the district

court’s finding that Campos committed the bank robbery, Campos’s interest in

confrontation does not outweigh the government’s good cause for denying it. See



      1
        We assume the parties are familiar with the facts of the case. We will not
review them here except as necessary to explicate our decision.
                                          2
id. at 986–88. Although the hearsay evidence was important to the district court’s

finding, Campos’s confrontation interest was weak because the evidence was

reliable and he could identify no witness that might bring the veracity of the

evidence into question. Surveillance photographs from the bank were reliable to

the extent they depicted someone at the bank around the time of the robbery,

regardless whether they depicted the bank robbery; the district court found those

photographs depicted Campos. The police records of the bank robbery contained

two reliable entries that, on the day ninety-two twenty-dollar bills were stolen from

the bank, Campos was arrested with seventy-eight twenty-dollar bills after the bank

robbery. Campos does not specifically contest any of these facts. Thus, there was

reliable, uncontroverted evidence to find Campos had committed the bank robbery.

Because Campos’s interest was weak, the reliability of the hearsay and the minor

inconvenience or expense of transporting witnesses between islands constituted

good cause that outweighed Campos’s interest in confronting witnesses. See

United States v. Comito, 177 F.3d 1166, 1172 (9th Cir. 1999) (noting that, “[i]n

some instances, mere inconvenience or expense may be enough” for the

government to show good cause).

      Given the reliable, uncontroverted evidence that Campos was at the bank

around the time of the robbery, and that he was later arrested with incriminating


                                          3
evidence, “there was [sufficient] evidence from which the trial court could find it

was more probable than not” Campos had committed the bank robbery. Cf. Perez,
526 F.3d at 548 (emphasis added). The bank robbery finding alone is sufficient to

affirm Campos’s sentence on revocation of his supervised release. See 18 U.S.C.

§§ 287, 3559(a), 3583(e)(3); see also U.S.S.G. § 7B1.4(a); id. § 7B1.1(b). Thus,

any due process violation as to the fourth-degree theft finding would be harmless

error. Perez, 526 F.3d at 547.

      AFFIRMED.




                                          4